 In the Matter Of MEADOW RIVER LUMBERCo. andUNITED BROTHERHOODOF CARPENTERS AND'.JOINERS OF AMERICA, LOCAL No. 2528In the Matter Of MEADOW RIVER LUMBER Co.andUNITED CONSTRUCTIONWORKERS, DIVISION OF DISTRICT 50, UNITED MINE WORKERS OFAMERICAJurisdiction:lumber industry.Investigation and Certification of Representatives:existence of question: con-flicting claims of rival representatives; recognition agreement, made subject tothe approval of regional director, and executed with knowledge of rival claimof representation, found no bar ; election necessary.Unit Appropriate for Collective Bargaining:production and maintenance em-ployees with specified inclusions and exclusions.Mr. H. L. Gray,of Rainelle, W. Va., for the Company.Mr. Joe Boyd,for the Carpenters.Mr. C. Russell Turner,for the U. M. W.Miss Muriel J. Levor,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petitions duly filed by United Brotherhood of Carpenters andUnited Construction Workers, Division of District 50, United MineWorkers of America, herein called the U. M. W., each alleging thata question affecting commerce had arisen concerning the representationof employees of Meadow River Lumber Co., Rainelle, West Virginia,herein called the Company, the National Labor -Relations Board pro-vided for an appropriate consolidated hearing upon due notice beforeThomas E. Shroyer, Trial Examiner. Said hearing was held atRainelle,West Virginia, on March 5, 1943.The Company, the Car-penters, and the U. M. W. appeared, participated, and were affordedfull opportunity to be heard, to examine and cross-examine witnesses,-and to introduce evidence bearing on the issues.The Trial Examiner's48 N L R'B, No 66.521247-43-vol 48-35-531 532-DECISIONSOF NATIONALLABOR RELATIONS, BOARDrulings made at the hearing are free from prejudicial error and arehereby affirmed.Upon the entire record in the case, the Board makes the following:-FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYMeadow River Lumber Co., a West Virginia corporation, .has itsoffice and place of business at Ilainciie,West Virginia, where it isengaged in logging operations and tire manufacture of lumber andlumber products. 'The Company owns and operates vocal loggingrailroad lines and annually constructs an additional 10 miles in connec-tion with its logging operations.The timber from these operationsis pr ccessed at the Company's sawinmll and lumber mill ; and; semi-fabricated forms and finished products, such as furniture, are turnedout by the Company's furniture ,and shoe-heel factories.The Com-pany also operates a machine shop, a retail outlet, and a powerhousewhich provides power not only for the Company's operations;' butalso for the town of Rainelle, for coal mines; for _a railroad no longerowned by the Company, and for the railroad town. During the year1912 the Company manufactured approximately 40,000,000 boardfeet of lumber, about 85 percent of which was shipped to points out-side the State of West Virginia, in various forms from lumber tofinished products.I,II.TILE ORGANIZATIONS INVOLVEDUnited Brotherhood of Carpenters and Joiners of Ainerica, LocalNo. 2528, is a labor organization affiliated with the American Federa-tion of Labor, admitting to membership employees of the Company.-United" "ConstructionWorkers, Division 'of District 50, United=Mine=Workers of,'America, is a_ labor organization admitting to,membership employees of the Company.III.THE QUESTIONCONCERNING REPRESENTATION'For a number of years the Carpenters has had annual contractswith the Company, recognizing it as the representative of those ofthe Company's employees who were its inThe last such con-tract expired December 2, 1942, and was not renewed because, theCarpentersdesired recognition as exclusive bargaining agency.While-negotiations were pending, the Carpenters filed its petitionin this proceeding.The Company finally acceded to the desire of theCarpenters, and a recognition agreement, subject to, the, approval 'MEADOW RIVER;'LUMBER CO.533of the' Regionah Director, was signed on January 28, 1943, by theCompany'and the Carpenters.It appears that -the U. M. W. began organizing activities ' inDecember 1942, that it notified the Board's Cincinnati cffice of itsclaims to representation and showed application for nielnbershipcards to the Field Examiner- sometime early in.January.A repre-sentative of the Company testified that the Field Examiner informedit of the U. M. W.'s claims about January 28, at the time the recogni-tion agreement was executed.The U. M. W. filed its petition herein'on,February 15,. 1943: - Furthermore, thereisno-evidence' in, therecord to sliow-that the approval of the Regional Director, requiredby the agreement of January 28, was ever given. ' Under thesecircumstances,, we hold the recognition agreement is no bar to aninvestigation of representatives.A statement of the Field Examiner, introduced in evidence at thehearing, indicates that the Carpenters and the U.'M. W. each repre-sents a substantial number of employees in the unit hereinafter foundappropriate.'rWe find that a question affecting commerce has arisen concernhithe representation of employees of the Company, within' the meaningof Section `9 (c) and Section 2 (6) and (7) of the National LaborRelations' Act.`iIV.THE APPROPP,IATE UNITThe parties are agreed that the unit should consist of the Company'sproduction and maintenance employees, excluding clerical,salaried,and 'supervisory employees.The sole controversy concerns power-house employees, whorl both unions,desire included, but whom theCompany contends should be excluded on thegroundthat since :tspowerhouse employees supply power for two towns, two railroads,and some coal companies in addition to the Company's operations, thepowerhouse 'is a, public utility.The powerhouse employees have beenincludecLiwith the:, other -employees of' the Company throughout theCompany's bargaining history, and they were included in the' unitprovided for in the agreement of January 28, 1943.Moreover, bothunions have organized them and desire- their inclusion.We findthat they should *be includedin the unit.Accordingly, we find thattill production and maintenance employeesof the Company, includingthe woods crew,the regular railroad andthe railroad construction crews, the workers in the lumber mill, saw-3The Field Examiner reported that the Carpenters submitted 238 designations,of which213, all1liearjdgapparently genuine original signatures, correspond with names on theCompany's payroll of January 8,1943, which contains 421 names. The Field Examiner'also reported that the U.original signatures which correspond with names on the aforesaid pay roll. 534'DECISIONS OF NATIIONALLABOR RELATIONS BOARDmill, furniture, and shoe-heel factories, the machine shop, the retailoutlet, and the powerhouse, but excludingoffice,clerical,salaried, andsupervisory employees, constitute a unit appropriate' for the purposesof collective bargaining, within themeaning ofSection 9 (b) ofthe Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that'the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National Laborand pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Meadow RiverLumber Co., Rainelle, West Virginia, an election by secret ballot'shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Ninth Region, acting in this matteras agent for the National Labor Relations Board, and subject to ArticleIII, Section' 10, of said Rules and Regulations, among the employeesin the unit found appropriate in Section IV, above, who were em-ployed during the pay-roll period immediately preceding the date ofthis Direction, including employees who did not work during said pay-roll period because they were ill or on vacation or temporarily laid off,and including employees in the armed forces of the United States who-present themselves in person at the polls, but excluding those em-ployees who have since quit or been discharged for cause, to determinewhether they desire,to be represented by United Brotherhood of 'Car-penters and Joiners of America, Local, No. 2528 affiliated with theAmerican Federation of 'Labor, or by United Construction Workers,Division of District 50, United Mine Workers-of America, for the pur-poses of collective bargaining, or by neither.